Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a multilayer component” in both lines 2 and 3. It is unclear if there is intended to be one or multiple multilayer components. 
Claim 2 is also rejected for its dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dominelli (7,053,625 as cited by applicant) in view of Alburger (3,386,920).
Regarding claim 1, Dominelli teaches a system (Fig 10) comprising: 
a fluorogenic probe (fluorescent tracer 1010) applied to a surface (border of 1010 and 1020) of a multilayer component (1020 Fig 10); 
a radiation source (1075) configured to expose the fluorogenic probe on the surface of a multilayer component to radiation (via 1070 see Col 6 lines 33 through 43); 
a sensor (1055) configured to detect a response to the radiation exposure of the fluorogenic probe (Col 6 lines 49-66); and 
a processor (1065, necessary for recording an anaysis) configured to determine a flaw of the multilayer component based on the response (Col 6 line 65, wear).
Dominelli does not explicitly teach determining the porosity of the component. 
Alburger however teaches a similar system (Figs 1-4) including where similar flurogenic probe (Claim 1) may be used to determine porosity (detection of porosity defects, see Col 10 lines 47-61).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Dominelli to include the porosity detection of Alburger in order to detect flaws in additional types of objects such as engines as suggested by Alburger (see Col 10 line 47).

Regarding claim 2, Dominelli in view of Alburger teaches the system of claim 1, and Dominelli wherein the sensor is further configured to detect an intensity of the radiation at specific wavelengths (Col 6 lines 33-48).

Regarding claim 3, Dominelli teaches a method comprising: 
applying a fluorogenic probe (1010) to a surface of a multilayer component (1020); 
exposing the fluorogenic probe to radiation (via 1075); 
detecting a response (via 1055) to the radiation exposure in the fluorogenic probe (Col 6 lines 49-66); and 
determining a flaw of the multilayer component based on the detecting (Col 6 line 65, wear).
Dominelli does not explicitly teach determining the porosity of the component. 
Alburger however teaches a similar method (Figs 1-4 and Col 10) including where similar flurogenic probe (Claim 1) may be used to determine porosity (detection of porosity defects, see Col 10 lines 47-61).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Dominelli to include the porosity detection of Alburger in order to detect flaws in additional types of objects such as engines as suggested by Alburger (see Col 10 line 47).

Regarding claim 4, Dominelli in view of Alburger teaches the method of claim 3, and one embodiment of Dominelli further teaches detection of wavelength (Col 6 lines 33-48), but does not teach in the same embodiment wherein the detecting further comprises detecting a first and a second wavelength of radiation emitted.
Dominelli however teaches in a different embodiment (of Fig 4) wherein the detecting further comprises detecting a first and a second wavelength of radiation emitted (Col 5 lines 3-20 where different wavelength bands are selected for each tracer.)
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed to modify the method of claim 3 to include the multiple wavelengths of Dominelli Fig 4 in order to better estimate the extent and location of the component wear as suggested by the embodiment of Fig 4 of Dominelli (see Col 5 lines 15-20)

Regarding claim 5, Dominelli in view of Alburger teaches the method of claim 4, and Dominelli further teaches wherein the determining further comprises comparing a first intensity of the first wavelength to a second intensity of the second wavelength (Col 5 lines 3-20 where intensity of each response used to determine depth).

Regarding claim 6, Dominelli in view of Alburger teaches the method of claim 3, and Dominelli further teaches wherein the detecting comprises detecting an intensity of radiation emitted (photodiode, optical sensor measure light intensity, Col 6 lines 49-55).

Regarding claim 7, Dominelli in view of Alburger teaches the method of claim 6, and Alburger further teaches wherein the determining comprises comparing the intensity of the radiation emitted to one or more test cases (Fig 1 showing intensity related to the fluorescent thickness which is used to measure porosity as combined in claim 3).

Regarding claim 8, Dominelli in view of Alburger teaches the method of claim 3, and Dominelli further teaches wherein the applying further comprises coating the surface of the multilayer component with a fluorogenic probe solution (Col 7 lines 23-56) containing the fluorogenic probe.

Regarding claim 9, Dominelli in view of Alburger teaches the method of claim 3, and Dominelli further teaches wherein the fluorogenic probe is designed to emit a first wavelength of radiation when it reacts with a first material and a second wavelength of radiation when it reacts with a second material (Col 5 lines 3-20 where different materials produce different responses).

Regarding claim 10, Dominelli in view of Alburger teaches the method of claim 3, and Dominelli further teaches wherein the response is compared to a base level measurement (see Col 6 lines 49-56 where the base level measurement is one that does not detect 1010).

Regarding claim 11, Dominelli teaches a method (Fig 10 and Col 6-7) comprising: 
applying a fluorogenic probe (1010) to a surface of a multilayer component (1020); 
exposing the fluorogenic probe to ultraviolet (UV) radiation (Via 1075, UV excitation light see Col 7 lines 33-38); 
detecting a response (via 1055) to the UV radiation from the fluorogenic probe (Col 6 lines 49-66); and 
determining a prevalence of flaw penetrating to a layer of the one or more layers based on the detecting (Col 6 line 65, wear).
Dominelli does not explicitly teach the component comprising one or more metal layers and determining a prevalence of pores penetrating to a layer of the one or more layers based on the detecting. 
Alburger however teaches a similar method (Figs 1-4 and Col 10) including wherein the component (7) comprises one or more metal layers (turbine blade Col 10 line 47, metal corrosion Col 11 line 47, soldered joints Col 12 line 2) where similar flurogenic probe (Claim 1) may be used to determine porosity (detection of porosity defects, see Col 10 lines 47-61).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Dominelli to include the porosity detection of Alburger in order to detect flaws in additional types of objects such as engines as suggested by Alburger (see Col 10 line 47).

Regarding claim 14, Dominelli in view of Alburger teaches the method of claim 1, and the cited embodiment of Dominelli further teaches detection of wavelength (Col 6 lines 33-48), but does not teach in the same embodiment wherein the detecting further comprises detecting a first and a second wavelength of radiation emitted.
Dominelli however teaches in a different embodiment (of Fig 4) wherein the detecting further comprises detecting a first and a second wavelength of radiation emitted (Col 5 lines 3-20 where different wavelength bands are selected for each tracer.)
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed to modify the method of claim 3 to include the multiple wavelengths of Dominelli Fig 4 in order to better estimate the extent and location of the component wear as suggested by the embodiment of Fig 4 of Dominelli (see Col 5 lines 15-20)

Regarding claim 15, Dominelli in view of Alburger teaches the method of claim 14, and Dominelli further teaches wherein the determining further comprises comparing an intensity of the first wavelength to an intensity of the second wavelength (Col 5 lines 3-20 where intensity of each response used to determine depth).

Regarding claim 16, Dominelli in view of Alburger teaches the method of claim 11, and Dominelli further teaches wherein the detecting comprises detecting an intensity of radiation emitted (photodiode, optical sensor measure light intensity, Col 6 lines 49-55).

Regarding claim 17, Dominelli in view of Alburger teaches the method of claim 16, and Alburger further teaches wherein the determining comprises comparing the intensity of the radiation emitted to one or more test cases (Fig 1 showing intensity related to the fluorescent thickness which is used to measure porosity as combined in claim 3).

Regarding claim 18, Dominelli in view of Alburger teaches the method of claim 11, wherein the applying further comprises coating the surface of the multilayer component with a fluorogenic probe solution (Col 7 lines 23-56)containing the fluorogenic probe.

Regarding claim 19, Dominelli in view of Alburger teaches the method of claim 11, and Dominelli further teaches wherein the fluorogenic probe is designed for a detection of two or more materials (Col 5 lines 3-20 where different materials produce different responses).

Regarding claim 20, Dominelli in view of Alburger teaches the method of claim 11, and Dominelli further teaches wherein the response is compared to a baseline measurement (see Col 6 lines 49-56 where the base level measurement is one that does not detect 1010).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dominelli in view of Alburger in further view of Santra (Fluorescent Detection of Palladium Species with an O-Propargylated Fluorescein 2010 as cited by applicant).
Regarding claim 12, Dominelli in view of Alburger teaches the method of claim 11, but does not explicitly teach wherein the one or more metal layers are selected from a group consisting of palladium, nickel, copper, gold, or some combination thereof.
Regarding claim 13, Dominelli in view of Alburger does not explicitly teach wherein the fluorogenic probe produces an indication response for a material selected from the group consisting of palladium, nickel, copper, gold, or some combination thereof.
Santra however teaches a similar method including wherein the one or more metal layers is palladium and the fluorogenic probe produces an indication response for palladium (Abstract, Fig 3).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Dominelli in view of Alburger to include the palladium sensitivity of Santra in order to better detect porous flaws in materials made of Palladium. 

Conclusion
The following relevant art was found based on the updated search:
Krishnan (2017/0314912) a selection of a liquid fill material that exhibits fluorescence at illumination wavelengths offers the opportunity for reduced parameter correlations in image based measurement analyses. In some embodiments, fluorescence of the fill material enhances image contrast and improves measurement performance of image based measurement techniques such as image based overlay, image based inspection (e.g., dark field and bright field inspection), etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867